DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for the Application No. 17076526 filed on 03/03/2021 has been entered.

Information Disclosure Statement Filed After Prosecution Has Been Closed
The information disclosure statement (IDS) submitted on 03/03/2021 was filed after the mailing date of the Notice of Allowance on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.

REASONS FOR ALLOWANCE
The IDS submitted on 03/03/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1-14   are still in condition for allowance.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed.
Claims 1, 5, 10 and 12 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose generating, by the communications device, a High Efficiency WLAN (HEW) preamble comprising a HEW signal (SIG) B field indicating the allocation of an OFDMA resource to a station, the HEW SIG B field comprising a station specific data field, the station specific data field including a station identifier (STAID) subfield identifying the station associated with the station specific data field, and a number of spatial streams (NSTS) field indicating the number of spatial streams allocated to the station associated with the station specific data field; and transmitting, by the communications device, the HEW preamble in a frame.
It is noted that the closest prior art, Aboul-Magd et al. (US 20150172011, Jun. 18, 2015) shows the AP then generates an FD MA physical layer (PHY) Protocol Data Unit (PPDU) that includes frames destined to a number of STAs, the OFDMA resource allocation portion in the SIG field to determine OFDMA resource allocation portion in the SIG field.
It is noted that the closest prior art, Kim et al. (US 20160360528, Dec. 8, 2016) shows When uplink transmissions by a plurality of STAs are performed on different space-time stream resources, the different space-time stream resources (or spatial streams) allocated for the respective STAs.
However, Aboul-Magd et al. and Kim et al. fails to disclose or render obvious the above underlined limitations as claimed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464